Ogden, J.
The verdict and judgment in this case are unsupported by a valid indictment, for which reason the judgment must be reversed.
The indictment charges the defendant with falsely assuming to be a ministerial officer, to-wit, a minister of the.gospel, and of unlawfully solemnizing the rights of matrimony; but it fails to charge directly that the defendant was not a minister of the gospel, nor that he *115was not authorized by law to solemnize the rights of matrimony. Both of these facts must be implied, in order to constitute a charge of any ojíense against the laws of the State. One or both of these facts were necessary to be proven, in order to have sustained the charge attempted to be set up against the defendant; and if necessary to be proven, they, or at least one of them, should have been alleged.
The indictment is therefore fatally defective, when tried by Articles 2863, 2864, and 2865, Paschal’s Digest, and insufficient to sustain a conviction. The judgment is reversed, and the case dismissed.
The indictments in the cases No. 500 and No. 521, against the same defendant, are obnoxious to the same exceptions, and for the same reasons the judgments in both cases are reversed, and the cases dismissed.
Reversed and dismissed.